Citation Nr: 1224401	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  06-34 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a right shoulder injury with degenerative joint disease and impingement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to December 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a February 2010 decision, the Board denied the claim.  The Veteran, in turn, appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court granted the parties' joint motion for remand, vacated the Board's decision, and remanded the claim to the Board for further proceedings consistent with the joint motion.  

In December 2010, the Board remanded these matters for the obtaining of medical records, the performance of a VA examination, and readjudication of the claim.  In December 2010, VA sent the Veteran a letter requesting information regarding his medical treatment.  Updated medical records from the VA Medical Center in Durham, North Carolina have been obtained.  In April 2011, the Veteran was given a new VA compensation and pension examination.  In January 2012, the claim was readjudicated, and a Supplemental Statement of the Case was issued.  As such, the Board finds that there has been substantial compliance with the prior remand, and an additional remand for development of the claims is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of whether new and material evidence has been submitted to reopen a previously denied claim of service connection for posttraumatic stress disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's residuals of a right shoulder injury with degenerative joint disease and impingement has been primarily characterized by moderate limitation of motion of the arm, with flexion ranging from 50 to 130 degrees, with pain, and abduction from 50 to 140 degrees, with pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent rating for residuals of a right shoulder injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a letter dated April 2005, prior to the date of the issuance of the appealed June 2005 rating decision.

The Board further notes that, in a letter dated in March 2006, the Veteran was notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the March 2006 letter, and an opportunity for the Veteran to respond, the October 2006 SOC and November 2007 supplemental SOC (SSOC) reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has asserted that his September 2007 VA examination was inadequate, as he felt that the examiner was not competent and showed no interest in his case.  However, the September 2007 examination was performed by a doctor.  The examination report includes a history of the Veteran's disorder, discussion of pain, range of motion findings, and observations concerning neurology.  As such, the September 2007 VA examination report provided the necessary information required for adjudication under the proper Diagnostic Codes.  Thus, the Board finds that the September 2007 examination was adequate for rating purposes.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


Factual Background

By a rating decision dated May 1996, the RO granted service connection for post operative residuals of a right shoulder injury, and assigned a 10 percent rating, effective December 2, 1995.  In March 2005, the Veteran submitted a claim for an increased rating for his residuals of a shoulder injury, asserting that his disability had become worse.  A June 2005 rating decision granted an increased rating of 20 percent, effective March 28, 2005.  The Veteran appealed, asserting that his shoulder disability warranted a higher rating.

VA treatment records dated March to April 2005 reflected complaints of increased right shoulder pain.  A March 2005 record noted complaints of increased pain, and decreased range of motion in the right shoulder over that past several weeks.  X-rays showed mild hypertrophic spurring present about the glenoid and superior acromion process with no significant soft tissue abnormalities.  An assessment of acute exacerbation of right shoulder pain was provided.  An April 2005 orthopedic consultation indicated that the Veteran complained that his shoulder pain increased with overhead activity, and that his job as a mechanic was aggravating the shoulder.  Examination revealed no swelling, erythema, heat, lesions, or atrophy.  Range of motion testing revealed flexion to 90 degrees, extension to 45 degrees, abduction to 140 degrees, and adduction to 45 degrees.  The Veteran was not able to reach above his head due to pain.  A diagnosis of right shoulder pain secondary to osteoarthritis and impingement was provided.

The Veteran was afforded a VA examination in May 2005.  The examiner noted that the Veteran was left hand dominant.  Examination revealed an abnormal right shoulder with shoulder muscles lower on the right with no evidence of ankylosis.  Range of motion testing revealed flexion to 90 degrees, abduction to 90 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  There was pain on all ranges of motion.  After repetitive use, the right shoulder was additionally limited by pain, fatigue, weakness and lack of endurance, with weakness having the major functional impact on range of motion.  The examiner stated that there was an obvious abnormality noted in the musculature of the trapezius muscles as the Veteran moved his right shoulder through the ranges of motion.  The Veteran was also unable to lift his right arm over his head

A June 2005 orthopedic consultation revealed a right shoulder with supraspinatus atrophy and tenderness to palpation over the supraspinatus.  Range of motion was from 0 to 110 degrees, external rotation was to 40 degrees, and abduction was to 90 degrees.  An April 2006 VA treatment record noted complaints of pain, weakness, and loss of range of motion in the right shoulder.  Examination revealed mild atrophy of the right shoulder with no evidence of swelling, erythema, heat, or lesions.  Range of motion testing revealed flexion to 120 degrees, extension to 15 degrees, external rotation to 15 degrees, abduction to 140 degrees, and adduction to 45 degrees.  The Veteran was unable to reach above his head due to pain.  Neer, Hawkins, emptycan, and crossarm testing were positive, and the Veteran was able to support droparm.  Review of a December 2005 MRI showed a questionable small rim rent tear of the supraspinatus tendon, posterial labral tear, full thickness cartilaginous defect of the glenoid with underlying bony reactive change, and supraspinatus and infraspinatus tendinosis.  An impression of rotator cuff tendonitis with labral tear was provided.

A February 2007 VA treatment record indicated complaints of right shoulder pain, with the ability to only perform very light duties as a mechanic as a result of his pain.  Examination revealed minimal supraspinatous atrophy and tenderness to palpation over the acromioclavicular joint, biceps tendon, and glenohumeral joint. Range of motion testing revealed forward flexion to 130 degrees, abduction to 90 degrees, internal rotation to L5, and external rotation to 45 degrees.  The physician noted that the Veteran had weak external rotation.  Neers, Hawkins, Speed, O'brien's, and drop arm testing were positive.  Yergason's and cross body adduction were negative.  An assessment of chronic right rotator cuff tear was provided.

The Veteran was afforded an informal hearing before a Decision Review Officer (DRO) in February 2007.  The Veteran asserted that he had neurological symptoms of the upper right extremity, possibly as the result of a shoulder impingement.  

A private April 2007 MRI report indicated that the Veteran had a moderate C5-6 neural foraminal narrowing that was significant on the right side and seemed to be from an anterior bony disc complex.  The interpreting physician noted that this would correlate with the Veteran's symptoms and explain why the Veteran's surgery did not help.  The physician also stated that he thought the Veteran had an intrinsic component to the shoulder, possibly correlated with his glenohumeral arthritis, but recommended therapy for the neck to try to handle the pain radiating down past the shoulder and into the hand and wrist.

A July 2007 x-ray of the right shoulder revealed mild degenerative changes of the right glenohumeral joint with no acute findings.

The Veteran was afforded another VA examination in September 2007.  The Veteran reported symptoms of weakness, stiffness, swelling, lack of endurance, and locking in the right shoulder.  He also reported pain that travels from the right shoulder up to the neck and down into the hands on an intermittent basis.  Functional impairment included inability to raise the right arm overhead and difficulty turning the head fully to the right.  Examination of the right shoulder revealed weakness, tenderness, and guarding of movement.  There was no evidence of ankylosis.  Range of motion testing revealed flexion to 70 degrees, abduction to 80 degrees, external rotation to 60 degrees and internal rotation to 50 degrees.  The examiner noted that the limitations of motion were secondary to pain.  After repetitive use, the Veteran was additionally limited by pain, fatigue, weakness, and lack of endurance without evidence of incoordination.  The additional limitation in degrees was 10 degrees throughout all ranges of motion.  The examiner also stated that there were no neurological symptoms noted from the Veteran's shoulder impingement.

A VA treatment follow-up record from February 2008 reflects that the Veteran was working as a diesel engine technician.  The Veteran reported continuing pain and numbness.  The treatment provider observed that the Veteran's right shoulder active range of motion was full but guarded.  The examiner gave diagnoses of rotator cuff tendonitis, post labral tear, glenohumeral osteoarthritis, and questionable cervical radiculopathy.

In a statement submitted in June 2009, the Veteran remarked that he experienced severe pain, inflammation, burning, and aching every day.  The Veteran's spouse added that she had witnessed the Veteran's constant pain.

In July 2009, the Veteran complained of worsening radicular pain to a VA treatment provider.  Range of motion testing revealed flexion to 90 degrees, abduction to 90 degrees, and external rotation to 50 degrees.  Neers and Hawkins testing were positive.  Pain was experienced on cross-body motion.

An August 2009 physical therapy record reflects that forward flexion of the Veteran's right shoulder was to 60 degrees actively and 80 degrees passively.  Abduction was to 70 degrees actively and 80 degrees passively.  External rotation was to 50 degrees, and internal rotation was to 40 degrees.  Pain was exhibited throughout all ranges of motion.

A physical therapy record from September 2009 indicates that the Veteran had right shoulder flexion to 100 degrees actively and 130 degrees passively.  Right shoulder abduction was to 85 degrees actively and 95 degrees passively.  External rotation was to 75 degrees actively and 80 degrees passively.  Internal rotation was to 80 degrees.

A November 2009 VA treatment record indicated continued complaints of right shoulder pain.  Examination revealed forward flexion to 110 degrees and external rotation to 35 degrees.  The Veteran was able to get his hand behind his head.  A recent MRI showed a posterior labral tear with paralabral cyst.  The physician also indicated that the Veteran's MRI of the cervical spine showed C-5-6 moderate foraminal narrowing on the right.  The physician stated that the Veteran's neck symptoms needed to be addressed before his shoulder symptoms.

In January 2010 during a VA follow-up visit, the Veteran reported his continual right shoulder and neck pain.  Forward flexion of the right shoulder was to 110 degrees.  External rotation was to 35 degrees.  Spurling and Hawkins testing were negative.  The examiner opined that the Veteran had cervical spondylosis with herniated disc and radiculopathy.  He also had a posterior labral tear of the right shoulder.  

During a January 2010 physical therapy visit, the Veteran remarked that his work as a mechanic required heavy lifting, awkward positions, and repetitive motions on a regular basis.  He stated that he missed a lot of days at work due to neck and right arm pain.  Range of motion testing revealed flexion to 110 degrees, abduction to 80 degrees, external rotation to 25 degrees and internal rotation to 45 degrees.

A physical therapy record from February 2010 reflects that the Veteran's right shoulder flexion was to 80 degrees actively and 95 degrees passively.  Abduction was to 85 degrees actively and 50 degrees passively.  External rotation was to 40 degrees actively and 50 degrees passively.  Internal rotation was to 50 degrees.

In March 2010, a physical therapist wrote that the Veteran's right shoulder flexion was to 105 degrees actively and 130 degrees passively.  Abduction was to 75 degrees actively and 90 degrees passively.  External rotation was to 65 degrees, and internal rotation was to 60 degrees.

An April 2010 physical therapy record shows that the Veteran's right shoulder flexion was to 115 degrees actively and passively.  Abduction was to 95 degrees actively and 115 degrees passively.

Neurology testing completed at a VA facility in May 2010 revealed an active mild right cervical radiculopathy which involved the right C6 nerve root distribution.

A VA treatment note from November 2010 reflects that the Veteran had deep anterior right shoulder pain.  The examiner observed no effusion and minimal atrophy of the right shoulder.  Range of motion testing revealed flexion to 90 degrees, abduction to 90 degrees, and external rotation to 50 degrees.  The VA treatment provider indicated that the Veteran had two overlapping problems:  cervical spondylosis with herniated disc and radiculopathy, and a posterior labral tear of the right shoulder.  The examiner opined that the cervical issues should be addressed first.

The Veteran was given a VA compensation and pension examination in April 2011.  The Veteran reported decreased motion in his shoulder and swelling in his right hand.  He mentioned a throbbing sensation from his neck to his shoulder.  The examiner observed no deformity of the right shoulder and indicated that there was no instability or giving way.  Pain, weakness, and decreased speed of the right shoulder joint were observed.  No episodes of dislocation, subluxation, or locking were noted.  No flare-ups were reported, but there was tenderness.  Right shoulder flexion was to 50 degrees.  Abduction was to 50 degrees.  Pain was observed on range of motion testing.  The examiner indicated that the Veteran's pain radiating from his neck was too severe to perform internal and external rotation testing.  No ankylosis was found.

Right median nerve, right ulnar nerve, right median mixed nerve, right ulnar mixed nerve, and right radial nerve testing yielded normal results.  EMG testing revealed evidence of an active mild right cervical radiculopathy.

The diagnoses given were degenerative joint disease of the right acromioclavicular joint, and right shoulder labral tear.  The examiner remarked that the disability caused significant on the Veteran's usual occupation, and the disability caused problems with lifting, carrying, and reaching.  The examiner opined that it was difficult to determine how much of the Veteran's limitation of right arm use was due to his right shoulder conditions or his cervical spondylosis with radiculopathy.  However, after reviewing the medical record and the Veteran's history, the examiner felt that the Veteran's reduction on range of motion and shoulder pain with motion limited the Veteran's functional ability to engage in physical employment.  The examiner opined that the Veteran's shoulder condition did not limit the Veteran's ability to maintain a sedentary form of employment.

Legal Criteria

The present appeal involves the Veteran's claim that the severity of his service-connected residuals right shoulder injury with degenerative joint disease and impingement warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Where a Veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In cases of functional impairment, evaluations are to be based upon lack of usefulness, and medical examiners must furnish, in addition to etiological, anatomical, pathological, laboratory and prognostic data required for ordinary medical classification, a full description of the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10.

The factors of disability regarding joints reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The normal range of shoulder motion is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  A distinction is made between major (dominant) and minor upper extremities for rating purposes.  The evidence shows that the Veteran's left arm is his major upper extremity.

The Veteran's right shoulder disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5201 for limitation of motion of the arm.  The Board notes that the Veteran's right extremity is his non-dominate (minor) extremity.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent evaluation is warranted for limitation of motion of the arm at the shoulder level.  A 20 percent evaluation is also warranted for limitation of motion for the minor extremity midway between the side and shoulder level.  A 30 percent evaluation is warranted for limitation of motion of the minor extremity to 25 degrees from the side.  

Analysis

As a preliminary matter, the Board notes that separate disability ratings may be assigned for distinct disabilities so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of similar manifestations of a disability, under different diagnostic codes, is to be avoided when evaluating service-connected disabilities.  38 C.F.R. § 4.14 (2011).

The Veteran's right shoulder disorder is primarily characterized by chronic pain, tenderness to palpation over the acromioclavicular joint, biceps tendon, and glenohumeral joint, as well as minimal supraspinatous atrophy.  The record also contains indications of glenhumeral arthritis and tendon tears in the shoulder.  While there is no competent evidence that right shoulder motion is limited to a point midway between the side and shoulder level, in general the evidence revealed that the Veteran could not lift his left arm over his head.  The Board finds the Veteran's flexion ranged from at worst 50 to 130 degrees, abduction from 50 to 140 degrees, external rotation from 15 to 45 degrees and adduction to 45 degrees.  As there is no evidence of limitation of motion of the right shoulder to 25 degrees from the side, a rating in excess of 20 percent is not warranted.  This is so even with consideration of the Veteran's competent and credible complaints of pain in his right shoulder.  There is no objective evidence that pain on use of the joint results in limitation of motion to a degree which would support a higher rating.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  Additionally, the Veteran's current evaluations of his right shoulder disability as noted herein address any the Deluca concerns of pain, fatigability, weakness, and incoordination.

Additionally, a 30 percent rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, or 5203.  Diagnostic Code 5200 addresses ankylosis of scapulohumeral articulation, which is not present.  Similarly, as there is no evidence of dislocation of the scapulohumeral join, malunion of the humerus, or dislocation or nonunion of the clavicle or scapula, a higher rating of 30 percent is not warranted under Diagnostic Codes 5202 or 5203.

Throughout the record, the Veteran has complained of pain that radiates from his neck down his right upper extremity.  In an October 2008 rating decision, the RO denied service connection for a cervical spine disorder.  In November 2008, the Veteran filed a Notice of Disagreement with the October 2008 decision.  In September 2009, a Statement of the Case was issued.  The Veteran did not file a substantive appeal.  As such, service connection is not in effect for a neck disorder.  As reviewed above, the medical evidence of record indicates that the Veteran's neurological symptoms stem from his cervical spine-not from the service-connected right shoulder disorder (see April 2011 VA examination report and May 2010 VA neurology note).  Thus, a separate rating for neurological symptoms is not warranted.

The Veteran has suggested that his right shoulder disability should be evaluated under Diagnostic Code 8023, for progressive muscle atrophy.  However, Diagnostic Code 8023 refers to rating an organic disease of the central nervous system.  As noted previously, medical evidence of record shows that the right shoulder disability is not neurological in nature; thus, rating the disability under Diagnostic Code would not be appropriate.

In sum, the Board finds that the totality of the Veteran's symptoms attributable to his service-connected right shoulder disorder are accounted for in the present 20 percent disability rating.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disability at issue reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the rating criteria account for limitation of motion, pain, and some interference with employment.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.  Id.

Finally, the Board notes that the record is negative for evidence that the Veteran is unemployable due to his service-connected right shoulder disability.  Nor does the Veteran so claim.  The Veteran has remained employed throughout the period of appeal, and the April 2011 VA examiner opined that the Veteran was capable of sedentary employment.  Therefore, remand or referral of a claim for a total rating due to individual unemployability (TDIU) is not necessary under the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).

Under the circumstances of the instant case, the Board must find that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for residuals of a right shoulder injury; the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for residuals of a right shoulder injury with degenerative joint disease and impingement is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


